2021 IL App (1st) 201264
                                                    No. 1-20-1264
                                            Opinion filed March 16, 2021
                                                                                  SECOND DIVISION
      ______________________________________________________________________________

                                                      IN THE
                                      APPELLATE COURT OF ILLINOIS
                                                 FIRST DISTRICT
      ______________________________________________________________________________
      LAIAH ZUNIGA,                                                  )
                                                                     )
                              Plaintiff-Appellee,                    )     Appeal from the
                                                                     )     Circuit Court of
           v.                                                        )     Cook County.
                                                                     )
      MAJOR LEAGE BASEBALL,                                          )     No. 20 L 4684
                                                                     )
                              Defendant-Appellant                    )     The Honorable
                                                                     )     Kathy M. Flanagan,
      (Chicago Cubs Baseball Club, LLC, Respondent in                )     Judge Presiding.
      Discovery-Appellant).                                          )
                                                                     )



                 PRESIDING JUSTICE FITZGERALD SMITH delivered the judgment of the court,
      with opinion.
                 Justices Lavin and Pucinski concurred in the judgment and opinion.

                                                    OPINION

¶1        In this interlocutory appeal, the defendant, Major League Baseball (MLB), and the

     respondent in discovery, Chicago Cubs Baseball Club, LLC (Cubs), challenge the trial court’s

     order denying their motion to compel binding arbitration of a personal injury claim that the

     plaintiff, Laiah Zuniga, filed in the Circuit Court of Cook County. For the following reasons, we

     affirm the order of the trial court.
     No. 1-20-1264

¶2                                            I. BACKGROUND

¶3        This personal injury case arises out of an incident that occurred on August 27, 2018, when

     the plaintiff was hit in the face by a foul ball while attending a Chicago Cubs baseball game at

     Wrigley Field. The supporting record indicates that the plaintiff obtained entry to Wrigley Field

     by presenting a paper ticket created by the Cubs’ ticket office. She had been given the ticket earlier

     that day by her father, who won it in a raffle at his workplace. The front of the ticket included

     artwork depicting one of the Cubs players; information about the opponent, the date and time of

     the game, the seat location, and ticket price; a barcode; and small print that stated, “Event date/time

     subject to change. No refund. No exchange. Subject to terms/conditions set forth on the reverse

     side.”

¶4        On the reverse side of the ticket, approximately one-third of the space was devoted to an

     advertisement. The remaining space contained six paragraphs of fine print. The first paragraph

     stated, “By using this ticket, ticket holder (‘Holder’) agrees to the terms and conditions available

     at www.cubs.com/ticketback (the ‘Agreement’), also available at the Chicago Cubs administrative

     office. Key terms of the Agreement are summarized below (the Agreement controls in the event

     of any conflict).” (Emphases in original). The third paragraph began with the word “WARNING,”

     used all boldface type, and included a sentence in all capital letters that baseballs might be hit into

     the stands, that spectators should stay alert, and that the Cubs and other entities would not be liable

     for resulting injuries. The fifth paragraph, in regular type, stated, “Any dispute/controversy/claim

     arising out of/relating to this license/these terms shall be resolved by binding arbitration, solely on

     an individual basis, in Chicago, Illinois. Holder and Cubs agree not to seek class arbitration or

     class claims and the arbitrator(s) may not consolidate more than one person’s claims.”

¶5        In an affidavit in the supporting record, the plaintiff averred that she had never read the fine



                                                      -2-
     No. 1-20-1264

     print on the back of a ticket to a baseball game, although she had noticed advertisements. She

     stated that had only ever referenced tickets for game day and seating information. She averred that

     she had only ever attended baseball games for any team at the invitation of someone else or after

     receiving tickets as a gift, and she had never personally purchased tickets to a baseball game. She

     averred that she had never read any ticket terms and conditions, and she had never visited the

     website at www.cubs.com/ticketback.

¶6        The supporting record further indicates that the full terms and conditions that were available

     on the Cubs’ website at www.cubs.com/ticketback and at the Chicago Cubs administrative office

     on the day at issue included a far more comprehensive mandatory arbitration provision than what

     was on the back of the ticket. That provision stated in full as follows:

                   “MANDATORY ARBITRATION AGREEMENT & CLASS ACTION WAIVER
                                 (‘ARBITRATION AGREEMENT’)

                  The Cubs care deeply about maintaining good relationships with fans. If you have a

            problem with your ticket and/or those of Minor(s) or the Event, a telephone call to customer

            service may resolve the matter quickly and amicably. Any dispute not resolved informally

            must be resolved in accordance with this Arbitration Agreement.

                  Unless prohibited by federal law, Holder and the Cubs agree to arbitrate any and all

            claims and disputes relating in any way to Holder’s purchase or use of this ticket and/or

            those of Minor(s), Holder’s and/or Minor(s)’ participation in, attendance at, and/or

            observation of the Event, the Agreement, and any related dealings between them,

            including, without limitation, claims of bodily injury or property damage arising out of

            Holder’s and/or Minor(s)’ attendance at and/or participation in the Event (‘Arbitration

            Claims’), except for Arbitration Claims concerning the validity, scope or enforceability of

            this Arbitration Agreement, through BINDING INDIVIDUAL ARBITRATION. This


                                                     -3-
No. 1-20-1264

      Arbitration Agreement involves interstate commerce and shall be governed by the Federal

      Arbitration Act, 9 U.S.C. §§ 1-16 (‘FAA’), and not by state law.

           In any Arbitration Claim to be resolved by arbitration, neither Holder nor the Cubs

      will be able to have a court or jury trial or participate in a class action or class arbitration.

      Other rights that Holder and the Cubs would have in court will not be available or will be

      more limited in arbitration, including the right to appeal. Holder and the Cubs each

      understand and agree that by requiring each other to resolve all disputes through individual

      arbitration, WE ARE EACH WAIVING THE RIGHT TO A COURT OR JURY TRIAL. ALL

      DISPUTES SHALL BE ARBITRATED ON AN INDIVIDUAL BASIS, AND NOT AS A

      CLASS ACTION, REPRESENTATIVE ACTION, CLASS ARBITRATION OR ANY

      SIMILAR PROCEEDING. The arbitrator(s) may not consolidate the claims of multiple

      parties.

           Arbitrations shall be administered by the American Arbitration Association (‘AAA’)

      pursuant to the applicable AAA rules in effect at the time the arbitration is initiated. You

      may obtain information about arbitration, arbitration procedures and fees from AAA by

      calling 800-778-7879 or visiting www.adr.org. If AAA is unable or unwilling to arbitrate

      a dispute, then the dispute may be referred to any other arbitration organization or arbitrator

      the parties both agree upon in writing or that is appointed pursuant to section 5 of the FAA.

      The arbitration shall take place in the city where the Ballpark is located. The arbitrator shall

      be authorized to award any relief that would have been available in court, provided that the

      arbitrator’s authority is limited to Holder and the Cubs alone, except as otherwise

      specifically stated herein. No arbitration decision will have any preclusive effect as to non-

      parties. The arbitrator’s decision shall be final and binding. The parties agree that this



                                                -4-
No. 1-20-1264

      Arbitration Agreement extends to any other parties involved in any Arbitration Claims,

      including, but not limited to, Minor(s) and the Released Parties. This Arbitration

      Agreement shall take precedence over the rules of the arbitration organization or arbitrator

      in the event of any conflict.

           The Cubs will be responsible for paying all arbitration fees other than the amount of

      filing fees Holder would have incurred in the state or federal court where the Event took

      place, whichever is less. Notwithstanding any other provision herein, Holder and the Cubs

      may seek relief in a small claims court for Arbitration Claims within its jurisdiction. In

      addition, Holder and the Cubs each may exercise any lawful rights to seek provisional

      remedies or self-help, without waiving the right to arbitrate by doing so. Notwithstanding

      any other provision of the Agreement, if the foregoing class action waiver and prohibition

      against class arbitration is determined to be invalid or unenforceable, then this entire

      Arbitration Agreement shall be void. If any portion of this Arbitration Agreement other

      than the class action waiver and prohibition against class arbitration is deemed invalid or

      unenforceable, it shall not invalidate the remaining portions of this Arbitration Agreement.

      This Arbitration Agreement will survive the termination of the Agreement, the conclusion

      of the Event, and/or the bankruptcy or insolvency of a party (to the extent permitted by

      applicable law).

           YOU HAVE THE RIGHT TO REJECT THIS ARBITRATION AGREEMENT,

      BUT YOU MUST EXERCISE THIS RIGHT PROMPTLY. If you do not wish to be bound

      by this agreement to arbitrate, you must notify us by mailing a written opt-out notice,

      postmarked within seven (7) days after the date of the Event. You must send your request

      to: Chicago Cubs Baseball Club, LLC, Attn: Office of the General Counsel, Re: Arbitration



                                              -5-
No. 1-20-1264

      Opt Out, 1060 West Addison Street, Chicago, IL 60613. The request must include your

      full name, address, account number, and the statement ‘I reject the Arbitration Agreement

      contained in my Event Ticket.’ If you exercise the right to reject arbitration, the other terms

      of the Agreement shall remain in full force and effect as if you had not rejected arbitration.

           Prior to initiating a lawsuit or an arbitration proceeding under this Arbitration

      Agreement, the Claimant shall give the other party or parties written notice of the

      Arbitration Claim (a ‘Claim Notice’) and a reasonable opportunity, not less than 30 days,

      to resolve the Arbitration Claim. Any Claim Notice to one or more of the Cubs shall be

      sent by mail to Chicago Cubs Baseball Club, LLC, Attn: Office of the General Counsel,

      Re: Arbitration Claim, 1060 West Addison Street, Chicago, IL 60613. Any Claim Notice

      must (a) identify the Claimant by name, address, email address, and telephone number; (b)

      explain the nature of the Arbitration Claim and the relief demanded; and (c) be submitted

      only on behalf of the Claimant, and not on behalf of any other party. The Claimant must

      reasonably cooperate in providing any information about the Arbitration Claim that the

      other party reasonably requests and must give the other party a reasonable opportunity to

      respond to the demand for relief.

           IF MINOR(S) IS/ARE ACCOMPANYING HOLDER TO THE EVENT, HOLDER IS

      DEEMED TO HAVE AGREED TO THIS ARBITRATION AGREEMENT ON BEHALF OF

      SUCH MINOR(S) AS THEIR PARENT OR GUARDIAN OR AS THE AUTHORIZED

      AGENT OF THEIR PARENT OR GUARDIAN. IF HOLDER DOES NOT WISH TO OR IS

      NOT AUTHORIZED TO MAKE SUCH AGREEMENT ON BEHALF OF THE

      ACCOMPANIED MINOR(S), HOLDER SHOULD IMMEDIATELY LEAVE THE

      BALLPARK WITH THE MINOR(S).” (Emphases in original).



                                               -6-
     No. 1-20-1264

¶7        According to the plaintiff’s affidavit, she was sitting at her seat at the ballpark, eating a

     sandwich that she had purchased there, when she was struck in the face by a foul ball traveling at

     a high rate of speed. She sustained serious injuries to her head and face, including facial fractures.

     She spent four days hospitalized and then returned home, where she continued to rest and take pain

     medication as ordered by her physician. During that time, she did not engage in reading or any

     other eye-straining activity, pursuant to her doctor’s orders. She could not work for a period of two

     weeks after being injured. She averred that prior to hiring a lawyer, she was unfamiliar with the

     word “arbitration,” and that if she had known that it meant she lost her right to pursue a jury trial

     in court for her injuries, she would have understood to opt out of the arbitration provision within

     seven days of the event in which she was injured. She also averred that she had no “account

     number” with MLB or the Cubs as required to complete the opt-out process.

¶8        After the plaintiff filed the complaint at law in circuit court, MLB and the Cubs filed a motion

     to compel binding arbitration of the plaintiff’s claim. The motion itself is not included in the

     supporting record. The plaintiff filed a response, in which she did not dispute that a contract existed

     between herself and the Cubs. Instead, she first argued that the arbitration provision was

     inapplicable because the Cubs were named only a respondent in discovery in the case and MLB

     was neither a party to the agreement nor a third-party beneficiary of it. Second, she argued that the

     terms and conditions of the ticket and the arbitration provision were unconscionable and

     unenforceable because they were set forth on the ticket in tiny type that did nothing to highlight

     the importance of the arbitration provision or need to visit a separate website to ascertain the full

     terms and conditions being agreed to. She argued that it was too onerous to expect a ticketholder

     to notice the website address on the ticket and then use a device with Internet access to find and

     read the full text of the terms and conditions.



                                                       -7-
       No. 1-20-1264

¶9          In a written order, the trial court rejected the plaintiff’s first argument, finding that the

       arbitration agreement applied to MLB. However, the trial court accepted the plaintiff’s second

       argument and found that the arbitration provision was procedurally unconscionable because it was

       so difficult to find, read, or understand that it could not fairly be said that the plaintiff was aware

       of what she was agreeing to. The trial court’s reasoning for its determination is explained in greater

       detail in the analysis below. Based on the trial court’s finding of procedural unconscionability with

       respect to the arbitration provision, the trial court denied the motion by MLB and the Cubs to

       compel arbitration. MLB and the Cubs then filed this interlocutory appeal of the trial court’s order.

¶ 10                                              II. ANALYSIS

¶ 11        This appeal involves the denial of a motion to compel arbitration. We first address the

       standard of review. The plaintiff argues that this court should review the trial court’s order for

       abuse of discretion, asserting that the trial court made factual findings and resolved disputed facts

       in determining that the arbitration provision was procedurally unconscionable. However, we agree

       with the contention of MLB and the Cubs that a de novo standard of review is appropriate because

       the trial court denied the motion to compel arbitration without conducting an evidentiary hearing,

       the underlying facts were not in dispute, and the trial court’s order involved applying the law to

       undisputed facts. QuickClick Loans, LLC v. Russell, 407 Ill. App. 3d 46, 52 (2011). Further, this

       appeal involves the question of whether a contract provision is unconscionable, which is a question

       of law reviewed de novo. Kinkel v. Cingular Wireless, LLC, 223 Ill. 2d 1, 22 (2006).

¶ 12        The issue in this appeal is whether the arbitration provision upon which MLB and the Cubs

       rely, which is included in the terms and conditions as set forth on the Cubs’s website or at its

       administrative office and is summarized on the reverse side of the paper ticket used by the plaintiff,

       is unenforceable under the doctrine of procedural unconscionability. We are not deciding the



                                                        -8-
       No. 1-20-1264

       broader question of whether the plaintiff entered into a contract with the Cubs by using the ticket

       to enter Wrigley Field to attend the baseball game. The plaintiff did not dispute the issue of contract

       formation in the trial court, and therefore, we limit our review to the question of the

       unconscionability of a specific provision of the parties’ contract.

¶ 13        We begin by acknowledging that contractual agreements to submit disputes to arbitration are

       favored as a matter of both state and federal law. QuickClick Loans, LLC, 407 Ill. App. 3d at 52.

       However, arbitration is a matter of contract, and a party cannot be forced to arbitrate a dispute that

       the party has not agreed to submit to arbitration. Roubik v. Merrill Lynch, Pierce, Fenner & Smith,

       Inc., 181 Ill. 2d 373, 382 (1998). The question of whether parties to a dispute have contractually

       agreed to submit that dispute to arbitration is determined according to principles of state contract

       law. Bess v. DirecTV, Inc., 381 Ill. App. 3d 229, 234 (2008). An arbitration agreement may be

       invalidated by a state law contract defense of general applicability, such as fraud, duress, or

       unconscionability. Carter v. SSC Odin Operating Co., 2012 IL 113204, ¶ 18.

¶ 14        The trial court here relied upon the doctrine of procedural unconscionability to find that the

       arbitration provision here was unenforceable. A contract term can be invalidated on the basis of

       “substantive” unconscionability, “procedural” unconscionability, or a combination of both. Razor

       v. Hyundai Motor America, 222 Ill. 2d 75, 99 (2006). Substantive unconscionability exists when

       contract terms are inordinately one-sided in one party’s favor. Id. at 100. Procedural

       unconscionability exists when a contract term is so difficult to find, read, or understand that the

       plaintiff cannot fairly be said to have been aware that he or she was agreeing to it. Kinkel, 223 Ill.

       2d at 22. The doctrine has been explained as follows:

              “ ‘Procedural unconscionability consists of some impropriety during the process of

              forming the contract depriving a party of a meaningful choice. [Citations.] Factors to be



                                                        -9-
       No. 1-20-1264

              considered are all the circumstances surrounding the transaction including the manner in

              which the contract was entered into, whether each party had a reasonable opportunity to

              understand the terms of the contract, and whether important terms were hidden in a maze

              of fine print; both the conspicuousness of the clause and the negotiations relating to it are

              important, albeit not conclusive factors in determining the issue of unconscionability.

              [Citation.] To be a part of the bargain, a provision limiting the defendant’s liability must,

              unless incorporated into the contract through prior course of dealings or trade usage, have

              been bargained for, brought to the purchaser’s attention or be conspicuous. *** Nor does

              the mere fact that both parties are businessmen justify the utilization of unfair surprise to

              the detriment of one of the parties ***. [Citation.] This requirement that the seller obtain

              the knowing assent of the buyer “does not detract from the freedom to contract, unless that

              phrase denotes the freedom to impose the onerous terms of one’s carefully drawn printed

              document on an unsuspecting contractual partner. Rather, freedom to contract is enhanced

              by a requirement that both parties be aware of the burdens they are assuming. The notion

              of free will has little meaning as applied to one who is ignorant of the consequences of his

              acts.” [Citations.]’ ” Id. at 23-24 (quoting Frank’s Maintenance & Engineering, Inc. v.

              C.A. Roberts Co., 86 Ill. App. 3d 980, 989-90 (1980)).

       The doctrine protects individual consumers who contract with commercial entities at least as much

       as it protects businesses that contract with other businesses. Id. at 24.

¶ 15        Factors making a court more likely to find unconscionability include the involvement of a

       consumer, a disparity in bargaining power, and the presence of the allegedly unconscionable

       provision on a preprinted form. Id. However, as MLB and the Cubs point out, a provision

       contained in a consumer contract will not be found procedurally unconscionable merely because a



                                                       - 10 -
       No. 1-20-1264

       business sought to impose it through a standardized, take-it-or-leave-it contract over which the

       consumer had no ability to negotiate (i.e., a contract of adhesion). Zobrist v. Verizon Wireless, 354

       Ill. App. 3d 1139, 1148 (2004). Likewise, a provision will not be found procedurally

       unconscionable merely because it is presented in fine print or uses legal language that an average

       consumer might not fully understand. Tortoriello v. Gerald Nissan of North Aurora, Inc., 379 Ill.

       App. 3d 214, 233 (2008). Contracts with these characteristics are “a fact of modern life.” Kinkel,

       223 Ill. 2d at 26. “Consumers routinely sign such agreements to obtain credit cards, rental cars,

       land and cellular telephone service, home furnishings and appliances, loans, and other products

       and services,” without those characteristics giving rise to a finding of procedurally

       unconscionability. Id.; Phoenix Insurance Co. v. Rosen, 242 Ill. 2d 48, 72 (2011). Rather, there

       must be “[s]ome added coercion or overreaching” beyond these characteristics for a court to find

       that a contractual provision is procedurally unconscionable. Tortoriello, 379 Ill. App. 3d at 233.

       Also, even an arbitration clause that is difficult to find or hidden in a maze of fine print may still

       be considered part of the parties’ bargain if it is brough to the consumer’s attention, either

       elsewhere in the contract or by other means. Id.

¶ 16        The doctrine of procedural unconscionability has been applied by the supreme court to

       invalidate a clause in a car warranty excluding consequential damages, based on evidence showing

       that the warranty was printed only in the car’s owner manual located inside the car’s glovebox and

       unavailable to the plaintiff until after she signed the purchase contract for the car. Razor, 222 Ill.

       2d at 100-01. In Kinkel, the supreme court held that an arbitration clause included in the fine print

       of the terms and conditions on the back of a preprinted cellular service agreement filled with text

       was not procedurally unconscionable, where the plaintiff had signed the contract, initialed an

       acknowledgement on it that she had read its terms and conditions, and had those terms and



                                                       - 11 -
       No. 1-20-1264

       conditions in her possession to read if she had chosen to do so. Kinkel, 223 Ill. 2d at 26. However,

       the court did find a “degree of procedural unconscionability” in the fact that key information about

       the costs of the arbitration was not explained in the contract, but rather the contract merely

       incorporated this information by reference through a statement that information about costs was

       available “ ‘upon request.’ ” Id. at 27.

¶ 17        In Frank’s Maintenance & Engineering, 86 Ill. App. 3d at 991-92, the doctrine was applied

       outside the consumer context to invalidate a provision on the back of a purchase acknowledgement

       limiting the remedies available to purchasers, where a notice on the front of the purchase

       acknowledgement directing purchasers to the conditions on the back had been stamped over,

       rendering it illegible and indicating that it could be disregarded. In Timmerman v. Grain Exchange,

       LLC, 394 Ill. App. 3d 189, 196-97 (2009), the doctrine was used to prevent the defendants from

       relying on a trade association rule to compel arbitration, where their contracts with the plaintiffs

       (who were not members of the trade association) stated that the contracts were subject to those

       rules but did not mention arbitration or set forth the rules; the plaintiffs were also not given copies

       of the trade association rules or told where they could be found. In Wigginton v. Dell, Inc., 382 Ill.

       App. 3d 1189, 1193-94 (2008), the court found that a provision prohibiting class arbitration of

       disputes was “at least somewhat procedurally unconscionable,” where a plaintiff who purchased

       computer equipment by telephone had not seen Dell’s terms and conditions prior to purchasing it,

       and returning the equipment to reject the provision after receiving it was far more onerous than

       choosing beforehand to purchase from a different supplier.

¶ 18        Thus, in each of the above cases where procedural unconscionability was found, in whole or

       in part, there was some factor that made the relevant contract term difficult or onerous for the non-

       drafting party to find or obtain at the time of contracting, such that it could not fairly be said that



                                                       - 12 -
       No. 1-20-1264

       the non-drafting party to the contract was aware of what he or she was agreeing to.

¶ 19        In this case, the trial court found that the arbitration provision upon which MLB and the Cubs

       relied was procedurally unconscionable and unenforceable, based upon the following factors:

       (1) the plaintiff did not purchase the ticket, and she did negotiate or bargain for the terms of the

       agreement; (2) the type on the front of the ticket directing the ticketholder to the terms and

       conditions on the back was “inconspicuous and very difficult to see”; (3) the type used in the

       summary of terms on the back of the ticket was “extremely small and difficult to read”; (4) the

       summary of the terms and conditions on the back of the ticket discussed a variety of topics and

       addressed arbitration only at the bottom without separating, bolding, or setting that provision apart

       in any way; (5) the extent of the summary of the arbitration provision was a statement that “ ‘any

       dispute/controversy/claim arising out of/relating to this license/these terms shall be resolved by

       binding arbitration, solely on an individual basis’ ”; and (6) the top of the back of the ticket stated

       that the ticket holder agreed to the terms in conditions available on the website without stating that

       the full arbitration agreement was located there or referencing the website again near the bottom

       of the ticket where arbitration is addressed. The trial court concluded that the arbitration provision

       was effectively “hidden in a maze of fine print, unable to be appreciated by the Plaintiff.” The trial

       court found that the circumstances surrounding the agreement and the size and location of the

       portion addressing arbitration “raise significant doubts as to whether the Plaintiff had a meaningful

       opportunity to become aware of, let alone agree to, the terms of the arbitration clause.”

¶ 20        On appeal, MLB and the Cubs argue that the trial court erred in finding that the arbitration

       provision was procedurally unconscionable. They argue that the trial court placed too much

       emphasis on the small size of the type used on the ticket. They contend that, despite being in small

       type, the notice on the front of the ticket and the terms and conditions summarized on the back of



                                                       - 13 -
       No. 1-20-1264

       it (and available in full on the Cubs website) used clear and simple language and were legible and

       conspicuous enough to afford the plaintiff a reasonable opportunity to review and understand what

       she was agreeing to. They rely on the fact that the front of the ticket contained only two lines of

       text, which they argue was clear and conspicuous enough to put the plaintiff on notice that her

       attendance at Wrigley Field was “[s]ubject to terms/conditions set forth on the reverse side.” They

       contend that the agreement was not hidden in a maze of fine print, citing the fact that the first full

       sentence of the back of the ticket stated that by using the ticket, she was agreeing to the terms and

       conditions available on the Cubs website. They point out that the back of the ticket contained fewer

       than 650 words, that more than 50 of them were directed to the topic of arbitration, and that the

       topic is spelled out in a separate paragraph. They argue that neither the notice on the front of the

       plaintiff’s ticket nor the terms and conditions summarized on the back were in any way illegible

       or misleading.

¶ 21        We agree with the conclusion reached by the trial court and hold that the arbitration provision

       at issue is procedurally unconscionable. As with the cases discussed above, factors exist in this

       case that make the arbitration provision difficult or onerous to find or obtain at the time of using

       the ticket, such that we cannot fairly say that the plaintiff was aware of what she was agreeing to.

       Principal among these factors is the fact that the paper ticket possessed by the plaintiff did not

       contain the actual terms and conditions of the contract, but merely contained a summary of the

       terms and conditions and informed ticket holders that they had to either access a website or visit

       the Cubs’s administrative offices to obtain and read the full terms and conditions they were

       purportedly agreeing to, including the 8-paragraph arbitration provision. And the context in which

       a ticket holder is being directed to do this is not one where he or she is already using the Internet

       and can merely click on a hyperlink to access and read those terms and conditions. Instead, a ticket



                                                       - 14 -
       No. 1-20-1264

       holder, who is quite likely in the commotion outside the baseball stadium at the time he or she

       looks at the ticket, would then need to use a device to access the Internet, manually type in the

       website address, and then read on that device terms and conditions that, when printed, comprise

       four-and-a-half single-spaced pages of the supporting record. The need to take these extra steps in

       the context of attending a baseball game greatly diminishes the ease with which a ticketholder can

       actually read the arbitration provision to which he or she is purportedly agreeing by using the

       ticket. Also, a ticket-holder may not even have a cellular phone with Internet access or coverage

       sufficient to access the Internet at the ballpark, and the option to obtain the full terms and

       conditions from the Cubs’ administrative office would seem even more onerous than accessing a

       website, since the ticket does not inform the ticketholder where that office may be found.

¶ 22        The likelihood that a ticket holder will actually find, obtain, and read the full arbitration

       provision by accessing the Cubs’s website or visiting the administrative office is diminished even

       further by the fact that minimal effort is made on the ticket itself to draw a ticket holder’s attention

       to the need to do one of these things in order to understand that they are agreeing to binding

       arbitration by using the ticket to enter Wrigley Field. The front of the ticket states, “Subject to

       terms/conditions set forth on reverse side.” This notice is conspicuous in that it is one of only two

       lines of text on the front of the ticket, and it is printed in black type set against the white background

       of the ticket itself. However, the notice is inconspicuous in that it is printed in very small type. We

       take judicial notice that the court’s Adobe Acrobat software indicates that the ticket template

       provided by the Cubs uses four-point font for this notice. And importantly, nothing about this

       notice draws a ticketholder’s attention specifically to the fact that he or she is agreeing to give up

       important legal rights by using the ticket or to the need to read the terms and conditions to

       understand the legal rights that he or she is waiving by using the ticket.



                                                         - 15 -
       No. 1-20-1264

¶ 23        The back side of the ticket is composed of six paragraphs of text and several capitalized

       headings using the same four-point font. These six paragraphs are not the actual terms and

       conditions being agreed to, but the summary of the terms and conditions. The ticket states that by

       using the ticket, the “ticket holder (‘Holder’) agrees to the terms and conditions available at

       www.cubs.com/ticketback (the ‘Agreement’).” (Emphasis in original.) Significantly, the website

       address is in plain type and not set apart in underlined, bolded, italicized, or different-colored type

       as website addresses usually are. Thus, while the words “Holder” and “Agreement” in the same

       sentence are emphasized, nothing draws a ticket user’s attention to the separate website address

       that must be visited to read the full terms and conditions being agreed to.

¶ 24        Further, although many words and provisions on the back of the ticket are emphasized in bold

       type, in all capital letters, or with introductory words such as “WARNING,” the summary

       pertaining to the topic of arbitration is not emphasized in any way. The summary pertaining to

       arbitration is in the fifth of six full paragraphs addressing various topics. It uses rather dense legal

       language to summarize the arbitration provision—“Any dispute/controversy/claim arising out

       of/relating to this license/these terms shall be resolved by binding arbitration, solely on an

       individual basis, in Chicago, Illinois”—while omitting any explanation that this means that a

       person who uses a ticket is giving up his or her legal right to a jury trial in court of any claim

       involving the Cubs or MLB. The brief summary on the back of the ticket also omits any indication

       that the full arbitration provision being agreed to on the Cubs website is a far more comprehensive,

       eight-paragraph arbitration provision. The summary also omits any reference to the significant fact

       a ticketholder has the right to opt-out of this arbitration provision if he or she mails a written opt-

       out notice within seven days.

¶ 25        None of these factors discussed in the preceding paragraphs appear designed to have the



                                                        - 16 -
       No. 1-20-1264

       effect of actually causing a reasonable consumer in the plaintiff’s position to learn of and read the

       full arbitration provision to which he or she is purportedly assenting by using a baseball ticket to

       enter Wrigley Field. Instead, the totality of circumstances make this appear as more of an effort to

       “ ‘impose the onerous terms of one’s carefully drawn printed document on an unsuspecting

       contractual partner.’ ” Kinkel, 223 Ill. 2d at 23 (quoting Frank’s Maintenance & Engineering, 86

       Ill. App. 3d at 989-90).

¶ 26        One of the procedural unconscionability factors that we find especially important in this case

       is “ ‘the manner in which the contract was entered into.’ ” Id. (quoting Frank’s Maintenance &

       Engineering, 86 Ill. App. 3d at 989-90). This case is different from most cases addressing

       procedural unconscionability because the plaintiff here allegedly assented to this arbitration

       provision by her conduct. In other words, the way by which MLB and the Cubs contend that the

       plaintiff assented to the arbitration provision was by presenting a paper baseball ticket to be

       scanned so that she could gain entry into Wrigley Field to attend a Cubs game. This is not a

       traditional method of forming a contract, and it is not an act that would necessarily cause a

       reasonable consumer to realize that he or she was agreeing to the terms and conditions of a contract.

       Although nothing about the fact that this contract was formed through conduct preludes a finding

       that the plaintiff assented to arbitration (see James v. McDonald’s Corp., 417 F.3d 672, 677-78

       (7th Cir. 2005)), we must at least be satisfied that the circumstances alerted the plaintiff to the

       contractual effect that her conduct would have.

¶ 27        No party directs our attention to any case involving the sufficiency or enforceability of an

       arbitration or similar provision included in the terms or conditions printed on or incorporated by

       reference into a ticket used to attend a baseball game or similar event. The plaintiff relies on Yates

       v. Chicago National League Ball Club, Inc., 230 Ill. App. 3d 472, 487 (1992), in which this court



                                                       - 17 -
       No. 1-20-1264

       affirmed a trial court’s evidentiary ruling that a defendant could not argue at trial that the plaintiff

       had contractually assumed the risk of being hit by a baseball based on his use of a ticket that had

       a disclaimer of liability printed on the back. However, Yates is inapposite to the issue before us

       because the basis of the trial court’s ruling was that the ticket’s print was so small that it could not

       be legibly reproduced on the photocopy submitted to the trial court. Id. Yates did not involve the

       issue of unconscionability or whether the small print prevented enforcement of the provision. The

       case did, however, cite to comment c of the Restatement (Second) of Torts involving the doctrine

       of express assumption of risk. Id. (citing Restatement (Second) of Torts § 496B, cmt. c, illus. 1

       (1977)). While that doctrine is not involved here, the comment makes a point concerning assent

       that we find pertinent to this case. It states that, where a plaintiff’s conduct is merely that of a

       recipient of a preprinted agreement drawn by the defendant (such as a ticket), it must appear that

       “the terms were in fact brought home to him” before he can be found to have accepted them.

       Restatement (Second) of Torts § 496B, cmt. c (1965). Here, as previously discussed, we cannot

       say that the circumstances in fact “brought home” to the plaintiff the fact that she was accepting

       the full arbitration agreement by her conduct of using the baseball ticket.

¶ 28        Given how the contract was formed here, this case is not the equivalent of a case involving a

       signed contract or an internet transaction. In cases where consumers sign contracts, courts

       generally hold that they are charged with knowledge of and assent to the terms and conditions of

       a contract they have signed. See Melena v. Anheuser-Busch, Inc., 219 Ill. 2d 135, 150 (2006).

       Thus, in Kinkel, relied upon by the Cubs and MLB, the arbitration provision was held not to be

       unconscionable—even though it was contained in the fine print of the terms and conditions on the

       back of a preprinted cellular service agreement filled with text—because the plaintiff had signed

       the contract, initialed an acknowledgement on it that she had read the terms and conditions, and



                                                        - 18 -
       No. 1-20-1264

       had them in her possession to read if she had chosen to do so. Kinkel, 223 Ill. 2d at 26. If the

       plaintiff had signed a contract here containing the terms and conditions at issue, that would make

       this a different case. But there is no contract here containing the plaintiff’s signature, and she

       cannot be charged with having assented to the arbitration provision on that basis. Also, unlike

       Kinkel, the full terms and conditions were not in the plaintiff’s possession by virtue of the paper

       ticket she had; rather, she was required to access the Cubs’s website or visit the administrative

       office to read them. Imposing the need to take one of these these extra steps to ascertain the full

       terms and conditions being agreed to makes this more like the provision of the Kinkel contract

       directing a consumer to “request” information about arbitration costs, which the supreme court

       held was a degree of procedural unconscionability. Id. at 27.

¶ 29        Likewise, the contract here is not one associated with an internet or other electronic

       transaction during which a consumer has electronically clicked a button or checked a box

       confirming that he or she agrees to certain terms or condition as part of that electronic transaction,

       which courts uphold as agreements because they both give the consumer an opportunity to review

       the terms and conditions and require a physical manifestation of assent by the consumer. See

       Wilson v. Redbox Automated Retail, LLC, 448 F. Supp. 3d 873, 882 (N.D. Ill. 2020) (citing

       Applebaum v. Lyft, Inc., 263 F. Supp. 3d 454, 465 (S.D.N.Y. 2017)). In cases where consumers

       are prompted to electronically click buttons agreeing to terms and conditions during Internet or

       electronic transactions, this procedure puts them on notice that their further Internet or electronic

       conduct is subject to the terms and conditions established by the owner of the website. If the

       plaintiff had done anything like that, this would be a different case. However, nothing analogous

       to this occurred here that required some act by the plaintiff acknowledging that her attention had

       been drawn to the fact that her conduct of using the ticket was an acknowledgement that she was



                                                       - 19 -
       No. 1-20-1264

       agreeing to the full arbitration provision in the terms and conditions.

¶ 30        MLB and the Cubs argue that this case should be treated as analogous to Hubbert v. Dell

       Corp., 359 Ill. App. 3d 976, 983-84 (2005), in which the court, applying Texas law, held that the

       plaintiffs’ act of purchasing computers through Dell’s website constituted their agreement to an

       arbitration provision included in Dell’s terms and conditions. Dell’s website did not require users

       to click an “I accept” box to manifest assent to the terms and conditions before completing the

       purchase. Id. at 983. However, completing a purchase required the plaintiffs to complete online

       forms on five pages of the website, and each of those five pages contained a hyperlink to Dell’s

       terms and conditions. Id. at 979. The court reasoned that the hyperlinks on the five website pages

       “should be treated the same as a multipage written paper contract,” as the hyperlink “simply takes

       a person to another page of the contract, similar to turning the page of a written paper contract.”

       Id. at 984. The court further found that although there was no conspicuousness requirement, “the

       hyperlink’s contrasting blue type makes it conspicuous.” Id. The court also recognized that the

       plaintiffs were not novices at computer use and knew that clicking the hyperlink would take them

       to the terms and conditions. Id. The court further relied on the fact that three of the five website

       pages stated that all sales were subject to Dell’s terms and conditions, and it held that this

       statement, combined with the fact that the terms and conditions were accessible from all pages by

       hyperlinks, provided sufficient notice to the plaintiffs that purchasing the computers online would

       make the terms and conditions binding on them. Id.

¶ 31        MLB and the Cubs argue that the arbitration agreement here is more conspicuous than the

       one in Hubbert because arbitration is referenced on the ticket itself and not in a separate document.

       However, while we recognize that the ticket mentions arbitration, it does so merely as a one-

       sentence summary of the eight-paragraph arbitration provision available only on the Cubs’s



                                                      - 20 -
       No. 1-20-1264

       website or at the administrative office. To read the full arbitration provision being agreed to, a

       ticket holder must reference a completely separate document, either by accessing the Cubs’s

       website or by obtaining it at the administrative offices. Unlike in Hubbert, the paper ticket that the

       plaintiff was using here provided her with no ability to access the full terms and conditions being

       agreed to simply by clicking a hyperlink while she was already using the internet. Because of this,

       we cannot say in this case that the plaintiff’s paper ticket “should be treated the same as a multipage

       written paper contract.” Id. at 984. Also, in Hubbert, the hyperlink was in a contrasting blue type

       that made it conspicuous, whereas here the website address was printed in plain type that did

       nothing to draw a ticketholder’s attention to its existence. Hubbert is further distinguishable

       because there, it is evident that the existence of the terms and conditions was brought to the

       attention of the plaintiffs by the fact that they had to read and complete online forms on five website

       pages in order to complete their purchases, and the terms and conditions were available from those

       website pages by hyperlink. There is no analogous requirement in this case that the plaintiff ever

       had to read her baseball ticket or the Cubs’s website in order to use that ticket to enter the stadium.

       For all of these reasons, we find Hubbert to be inapposite to the facts of this case.

¶ 32        MLB and the Cubs argue in a footnote that the contract cannot be considered unenforceable

       merely because it is a contract of adhesion over which the plaintiff had no opportunity to negotiate

       the terms. They point to the supreme court’s statement that “adhesive contracts ‘are a fact of

       modern life.’ ” Phoenix Insurance Co., 242 Ill. 2d at 72 (quoting Kinkel, 223 Ill. 2d at 26). To be

       clear, our finding that the arbitration provision is unconscionable is not based on the fact that it is

       imposed in a contract of adhesion or that the plaintiff had no ability to negotiate its terms. Zobrist,

       354 Ill. App. 3d at 1148. Nor is our finding based on the use of fine print or use of legal language

       that is difficult to understand. Tortoriello, 379 Ill. App. 3d at 233. Rather, our finding is based on



                                                       - 21 -
       No. 1-20-1264

       the fact that there is “overreaching” that goes beyond a business merely imposing an arbitration

       provision on a consumer by using a contract of adhesion with fine print and legal language that

       the consumer might not understand. Id. The overreaching is the fact that the Cubs sought to bind

       the plaintiff, merely through her use of a baseball ticket to enter Wrigley Field, to an extensive

       eight-paragraph arbitration provision that was not provided to her, which she could read only by

       either accessing the Cubs’s website (while likely being in the commotion outside the baseball

       stadium when she recognizes the need to do this, where it is not necessarily easy or practical to

       read an Internet website) or by visiting the Cubs’s administrative office (despite her ticket

       containing no information about where that office could be found). The Cubs sought to impose

       this provision on her, despite the fact that the ticket did very little to draw the plaintiff’s attention

       to the importance of accessing the website or the administrative offices to understand the

       comprehensive extent of the arbitration provision she was agreeing to by using the ticket or the

       fact that she could opt out of arbitration within seven days of the game, while simultaneously

       emphasizing other aspects of the summarized terms and conditions.

¶ 33        In a second footnote, MLB and the Cubs argue that the plaintiff’s ticket was a license to

       attend the game and that the Cubs had the ability to establish terms and conditions under which

       the plaintiff could do so. They cite this court’s decision in Soderholm v. Chicago National League

       Ball Club, Inc., 225 Ill. App. 3d 119, 124-25 (1992), which involved the issue of what rights a

       season ticket holder had against the ticket seller to purchase tickets in future seasons. In rejecting

       the argument that the purchase of season tickets was a lease instead of a series of revocable

       licenses, the court stated, “Neither an individual ticket holder nor a season ticket holder is entitled

       to enter the ball park except upon the terms and conditions specified on the individual tickets and

       by defendant’s policies.” Id. at 125. MLB and the Cubs then also cite ProCD, Inc. v. Zeidenberg,



                                                        - 22 -
       No. 1-20-1264

       86 F.3d 1447, 1451 (7th Cir. 1996), for its statement that use of an airline ticket or a concert ticket

       is acceptance of its terms, even terms that in retrospect are disadvantageous, and they argue that

       the same principle applies here. However, we note that not all terms and conditions affecting the

       parties’ legal relationship are enforceable merely because they are printed on the back of an airline

       ticket, concert ticket, or the like. Courts generally employ a “reasonable communicativeness” test

       with airline tickets or similar tickets to determine whether the ticket reasonably communicates to

       the passenger the existence of important terms and conditions that affect the passenger’s legal

       rights, so as to bind the passenger to them. Deiro v. American Airlines, Inc., 816 F.2d 1360, 1363-

       65 (9th Cir. 1987); see Walker v. Carnival Cruise Lines, Inc., 383 Ill. App. 3d 129, 134 (2008)

       (cruise ship ticket).

¶ 34        That test first takes into account whether the physical characteristics of the ticket reasonably

       communicate the existence of the terms and conditions at issue, considering factors such as the

       conspicuousness of the clause at issue, the size of type used, the clarity of the terms, and the ease

       with which a passenger can read the terms at issue. Walker, 383 Ill. App. 3d at 134-35. These

       factors are similar to those that we discussed above and which led us here to conclude that nothing

       about the physical characteristics of the ticket here appeared designed to actually impress upon a

       ticketholder the importance of visiting the Cubs’s website or administrative offices to read the

       arbitration provision to which he or she was agreeing by using the baseball ticket. Supra ¶¶ 22-25.

       Second, the reasonable communicativeness test considers whether the circumstances surrounding

       the passenger’s purchase and retention of the ticket permitted him or her to become meaningfully

       informed of its contractual terms, taking into account factors such as the passenger’s familiarity

       with tickets, the time and incentive to study the provisions of the ticket contract, and any other

       notice that the passenger received regarding the ticket contract provisions. Walker, 383 Ill. App.



                                                       - 23 -
       No. 1-20-1264

       3d at 134-35. In this case, the evidence is that the plaintiff had no prior familiarity with the terms

       or conditions of baseball tickets, and MLB and the Cubs identify nothing outside the physical

       ticket itself that notified the plaintiff of the arbitration provision. She was given the ticket by her

       father on the same day of the game, and we doubt that she can be charged with having a strong

       incentive to study the provisions of the contract merely to attend a baseball game. Cf. Diero, 816

       F.2d at 1365 (airline passenger checking baggage worth a quarter million dollars charged with

       knowledge of contract terms due to the strong incentive he had to read ticket terms about airline’s

       liability for checked baggage and nine days in which to do so). And, as we discussed above (supra

       ¶ 21), the hassle of needing to use a device with Internet access to visit the Cubs’s website while

       at the commotion of the ballpark or to visit the Cubs’s administrative office to read the full terms

       and conditions is a circumstance that gives ticketholders little realistic ability to become

       meaningfully informed of the full arbitration provision that they are agreeing to by using the ticket.

       Thus, we would not reach the conclusion here that the plaintiff’s baseball ticket reasonably

       communicated the existence and importance of the legal rights being affected by her use of the

       ticket.

¶ 35        To be sure, we take no issue with the above-quoted statement in Soderholm or the general

       proposition that the Cubs can establish terms and conditions under which patrons can attend games.

       Soderholm, 225 Ill. App. 3d at 124-25. There may be ways in which the Cubs can have all persons

       using tickets contractually agree to binding arbitration as a term of condition of entry into the

       stadium, but the way in which it was done in this case is procedurally unconscionable.

¶ 36        We also reject the argument by MLB and the Cubs that, regardless of whether the plaintiff

       actually read the terms and conditions printed on the back of her ticket or website, she undoubtedly

       had ample opportunity to do so and should therefore be charged with knowledge of the ticket’s



                                                       - 24 -
       No. 1-20-1264

       terms and conditions. This argument elevates the less important issue of her ability to read the

       ticket or the website over the more important question of whether the circumstances brought to the

       plaintiff’s attention the need to do so in order to become aware of the fact that she was giving up

       important legal rights by using the ticket or the fact that she had the right to opt out of the arbitration

       provision within seven days of the game if she took certain steps. As discussed above, it does not

       seem that the ticket itself or other surrounding circumstances were sufficient to bring this to the

       plaintiff’s attention. We also question how far in advance of attending a game that a person can

       reasonably be charged with the need to read the terms and conditions on the back of a baseball

       ticket, and we believe MLB and the Cubs overstate the realistic opportunity that a person has to

       read the full arbitration provision on a cellular phone once he or she is within the commotion of

       entering Wrigley Field and recognizes the need to do so. Furthermore, given that the Cubs omitted

       from the ticket any information that a person has the right to opt out of arbitration within seven

       days, this would seem to be an unreasonably short time for a person with injuries as severe as those

       suffered by the plaintiff to have a meaningful opportunity after the game to learn of the right to

       opt out of arbitration and take the actions necessary to do so.

¶ 37        Finally, MLB and the Cubs argue that even if we find that the arbitration provision is

       procedurally unconscionable, we should nevertheless still hold that it is enforceable. MLB and the

       Cubs are correct that, under Illinois law, an arbitration provision may be found to be procedurally

       unconscionability to some degree without it being sufficient to render the provision unenforceable.

       Wigginton, 382 Ill. App. 3d at 1194. They are also correct that there exists a policy in favor of

       enforcing arbitration agreements. However, this policy means only that we resolve doubts in favor

       of arbitrability, not that an arbitration clause can never be found unenforceable on the basis of its

       procedural unconscionability. Id. (citing Roubik, 181 Ill. 2d at 383). MLB and the Cubs rely on



                                                         - 25 -
       No. 1-20-1264

       Kinkel, 223 Ill. 2d at 27, where the supreme court found a degree of procedural unconscionability

       in the cellular service agreement signed by the plaintiff because it did not inform her that she would

       have to pay part of the costs of arbitration, instead stating that “fee information” was available

       “upon request.” The court held that the degree of procedural unconscionability at issue was

       insufficient to render the entire provision unenforceable. Id. They also rely on Bess, 381 Ill. App.

       3d at 240, in which the court held that an arbitration provision about which the plaintiff had been

       informed only after purchasing DirecTV services had a degree of procedural unconscionability,

       but not one that was sufficient to render the entire provision unenforceable. The court noted that

       the customer agreement that was provided to the plaintiff after her purchase of services stated that

       she was not bound by its terms until she had read it and continued to receive the services. Id. at

       239. The court also stated that the customer agreement was “typical of consumer agreements for

       computer, credit card, and other online or catalog purchases wherein the agreements are delivered

       with the product or the first billing and consumers may approve or reject the terms on receipt of

       the agreement.” Id. at 239-40 (citing Kinkel, 223 Ill. 2d at 47).

¶ 38        In this case, the way by which MLB and the Cubs sought to bind the plaintiff to the arbitration

       provision set forth in the full terms and conditions on the Cubs’s website or at the administrative

       offices involved a much greater degree of procedural unconscionability than what was involved in

       Kinkel or Bess. Thus, we would find that this arbitration provision is unenforceable based on its

       procedural unconscionability alone. See Razor, 222 Ill. 2d at 99-100 (contract term can be

       invalidated on the basis of procedural unconscionability alone). However, further bolstering our

       conclusion of unenforceability is the fact that the arbitration provision bears a degree of substantive

       unconscionability. Substantive unconscionability concerns the actual terms of the contract and

       examines the relative fairness of the obligations assumed. Kinkel, 223 Ill. 2d at 28. Among the



                                                       - 26 -
       No. 1-20-1264

       circumstances indicative of substantive unconscionability are contract terms so one-sided as to

       oppress or unfairly surprise an innocent party. Id. We find this exists to a degree in the arbitration

       provision at issue, in that it allows an injured person an unreasonably short period of only seven

       days to opt out of arbitration and requires that a ticketholder “must” include an account number in

       the request to opt out. The injury suffered by the plaintiff rendered her unable to read or engage in

       eye-straining activity for at least seven days, and she averred that she had no account number with

       the Cubs in order to complete an opt-out request in any event. These additional factors support our

       holding that the arbitration provision at issue is unenforceable. See Razor, 222 Ill. 2d at 99 (a

       contract term can be invalidated on the basis of procedural unconscionability, substantive

       unconscionability, or a combination of both).

¶ 39                                           III. CONCLUSION

¶ 40        For the foregoing reasons, the trial court’s order, denying the motion of MLB and the Cubs

       to compel binding arbitration, is affirmed.
_L




¶ 41        Affirmed.




                                                       -27 -
No. 1-20-1264


                                  No. 1-20-1264


Cite as:                 Zuniga v. Major League Baseball, 2021 IL App (1st) 201264


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 20-L-4684;
                         the Hon. Kathy M. Flanagan, Judge, presiding.


Attorneys                Rami Fakhouri and Brian Karalunas, of Goldman Ismail
for                      Tomaselli Brennan & Baum LLP, of Chicago, and R.
Appellant:               Adam Lauridsen, Sarah Salomon, and Andrew S. Bruns,
                         of Keker, Van Nest & Peters LLP, of San
                         Francisco, California, for appellants.


Attorneys                Tracy A. Brammeier, of Clifford Law Offices, P.C., of Chicago,
for                      for appellee.
Appellee:




                                       - 28 -